DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on May 27, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 currently depends from claim 1; however, upon review of the subject matter it appears it is meant to depend from claim 11 and will be examined as such. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s attempt to claim steps via multiple “wherein” clauses in the apparatus/device claim 11 renders the claim indefinite.  Its noted that there is no antecedent basis for either terms, “the material” or “the heated material”  - further these terms are used interchangeably throughout the claim.  It is not clear whether the terms are meant to refer to the same material, different material or process steps carried out on the workpiece.  Additionally, the “wherein” clauses do not make clear whether or not these are sequential. For example, line 6  states “the heated material” however there is no antecedent bases for such recitation nor any positively recitation of any material.  Further in the claim, lines 9-10, the first “wherein” clause states “wherein the material is heated…” what material is ‘the material’ referencing? Is this the heated material of line 6, if so, the material is heated per line 6 via warm coining so how then does the “wherein” clause of lines 9-10 relate to positively recited function of heating via the warm coining machine in line 3.  This confusion occurs throughout the claim. As it relates to the recitation, “to a second set temperature” Examiner notes there has not been any relationship of temperatures positively recited in the claim and further no clear recitation of a structure for this “wherein” clause/step.  The recitation, heated to a set temperature, will be interpreted broadly, i.e. heated to room/ambient temperature.  The lack of clarity of the claim language prohibits a clear understating of the scope of the protection sought.



Claim 11, lines 6-7 recites: “a warm coining machine, which performs coining to correctly shape the heated material”
Then on lines 14-14 recites: “wherein the warm coining machine is configured to perform warm coining to correctly shape the reheated material after the material is reheated by the high-frequency induction heater”
It is further unclear what is required of the warm coining machine because the claim currently states two different functions; that is, “performs” warm coining and is “configured to” perform warm coining.
With regards to claim 16, there is insufficient antecedent basis for “the controlled cooled material,” Claim 16 also recites  “is heated to the first set temperature by performing high-frequency induction heating for 5 to 9 minutes” – it is not clear if this is meant to introduce an additional heating step or further define either the “heating” or reheating” steps set forth in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chavdar et al. (hereafter “Chavdar”)(US 2014/0360018) in view of Lee (US 2012/035147), as best understood.
With regards to claim 11, as best understood, Chavdar discloses an apparatus for manufacturing a forged component, the apparatus comprising:
a hot forging machine [paragraphs 0052, 0056, figures 5-7], 
a high-frequency induction heater (33), 
a cold coining machine [paragraph 0070], 
wherein the material is heated to a second set temperature before the material is hot forged by the hot forging machine [paragraph 0054],
wherein the material is cooled to a third set temperature at a predetermined cooling rate after the material is hot forged [it is understood that material will begin cooling once it not actively being heated],
wherein the high-frequency induction heater (33) is configured to reheat the material to a first set temperature after the material is cooled [paragraph 0054],
wherein the third set temperature is lower than or equal to the first set temperature [with regards to this limitation, Chavdar discloses a device capable of achieving this].
With regards to claim 14, Chavdar discloses wherein the high-frequency induction heater (33)is configured to reheat the material to be heated to the first set temperature by a heating (as seen in Figure 4) to which a high-frequency alternating current is applied, the first set temperature is within a range of between about 600-700°C [paragraph 0054].
With regards to claim 15, Chavdar discloses wherein the hot forging machine includes a buster die (34), a blocker die (40), and a finisher die (50).
Chavdar discloses the invention substantially as claimed except for wherein the coining machine is a warm coining machine, wherein the warm coining machine is configured to perform warm coining to correctly shape material. Lee is relied upon to teach that warm coining is a preferred coining over cold coining, as described in paragraph 0033. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Chavdar’s coining machine with a warm coining machine instead of a convention cold coining machine because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
With regards to claim 12, it is well known that coining is a finishing step that is utilized to perform correcting measures on a previously processed workpiece; therefore, the warm coining machine would be located close to the downstream side of the high-frequency induction heater so that the material is subjected to warm coining after being heated to the first set temperature.
Allowable Subject Matter
Claims 1-2, 4, 7-10 are allowed. It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “cooling the hot forged material to a third set temperature at a predetermined cooling rate after performing hot forging on the material; reheating the hot forged material to a first set temperature after cooling the hot forged material; and performing warm coining to correctly shape the reheated material after reheating the cooled material” in combination with the rest of the claimed limitations set forth in the independent claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                      


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/Primary Examiner, Art Unit 3725